Title: From Thomas Jefferson to Peter Legaux, 22 January 1798
From: Jefferson, Thomas
To: Legaux, Peter


          
            Sir
            Jan. 22. 1798.
          
          I have to acknolege the favor of your’s of the 8th. inst. I took the first occasion in my power of calling at No. 71. Chesnut street in hopes of finding you there & discussing more fully than can be done by letter, the  subject of yours to me, and the way in which I might be useful. not finding you there, I still deferred answering in hopes of meeting you at the Philosophical society on Friday last but failed in that also. the difficulty which your proposition presents arises from this, that there has never, that I know of, been an application to Congress to take on itself the introduction of any new branch of agriculture or of any new art. whether they have such a power given them by the constitution, is therefore a question on which they have never decided, and it is the opinion, of some at least, that they have no such power. should you however chuse to propose to them the taking your enterprize under their patronage, it would be better that it should be done by petition to the House of representatives. in this case the representatives of this state, wherein the work is going on, would of course be the most able to represent it’s situation & prospects, and previously to counsel you whether it would be proper or not to make the proposition. I sincerely regret the crisis in which this enterprize is placed, as I should consider the culture of the vine as an useful introduction to a certain degree. with every wish that you may still be enabled to prosecute it to a final establishment, I am with great esteem Sir
          Your most obedt. & most humble servt
          
            Th: Jefferson
          
        